Citation Nr: 1145124	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  03-04 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for status-post right knee arthroscopy, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for degenerative joint disease associated with status-post right knee arthroscopy, currently evaluated as 10 percent disabling. 

3.  Entitlement to an initial evaluation in excess of 10 percent for lumbar osteophytosis and degenerative disc disease, associated with status-post right knee arthroscopy. 


REPRESENTATION

Veteran represented by:	The American Legion





ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to October 1980.  This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of May 2002 and January 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A 20 percent evaluation is the highest schedular rating available for symptomatic dislocated, semilunar cartilage, status-post right knee arthroscopy.  

2.  The evidence shows slight instability and laxity, associated with the service-connected status post right knee arthroscopy. 

3.  Degenerative joint disease of the right knee, shown by x-ray evidence, resulted in decreased range of motion on flexion between 70 and 140 degrees, due to pain, and extension predominantly between zero and 11 degrees, due to pain. 

4.  The Veteran's lumbar spine disability is manifested by additional limitation of motion following repetitive use, with no evidence of forward flexion limited to 60 degrees or less; a combined range of motion limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for status-post right knee arthroscopy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).

2.  The criteria for an evaluation in excess of 10 percent for degenerative joint disease associated with status-post right knee arthroscopy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5010 (2011).

3.  The criteria for a separate 10 percent evaluation, but no more, for instability of the right knee, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

4.  The criteria for an initial evaluation in excess of 10 percent for lumbar osteophytosis and degenerative disc disease, associated with status-post right knee arthroscopy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify a veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by VA.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In April 2002, prior to the initial decision on the claim by the RO, the Veteran was provided notice of the information and evidence needed to substantiate his request for an increased rating for a right knee disability.  Specifically, the Veteran was advised to submit evidence showing his service-connected right knee disability increased in severity, met, or more nearly met the criteria for the next higher evaluation.  The Veteran was encouraged to submit doctor's records, medical diagnoses, and medical opinions.  The Veteran was also notified of VA's duties and his responsibilities for identifying and obtaining evidence pertinent to his claim.  The Veteran received additional notice by way of the December 2002 statement of the case.  Specifically, the Veteran was advised of the rating criteria and the regulations pertaining to functional impairment and loss.

The Veteran was further advised in April 2008 and May 2009 of the information and evidence needed to establish an effective date and disability rating for the disabilities on appeal.  In particular, the Veteran was encouraged to submit evidence showing the nature and severity of his conditions, the severity and duration of the symptoms, and the impact of the condition and/or symptoms on his employment.  Specifically, the Veteran was encouraged to submit information showing ongoing VA treatment, recent Social Security Administration decisions, and statements from employers about job performance, lost time, or other evidence showing how the disability affected his ability to work.  The Veteran was also notified that he could submit lay statements from individuals who witnessed how the disability affected him.  The Veteran was further notified to provide any information or evidence not previously of record that pertained to the Veteran's level of disability or when it began.  The Veteran's claims were readjudicated following this notice by way of a June 2011 supplemental statement of the case.

The Board finds that a reasonable person could be expected to understand what information and evidence was required to substantiate an increased rating claim for a right knee disability.  The information provided allowed the Veteran to effectively participate in the appeal process.  The Veteran was also afforded the opportunity to testify before the Board in support of his claims, but he withdrew his request to provide such testimony.  Moreover, the Veteran has had representation throughout the duration of the appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.").  In sum, the Board finds that any deficiency in the notice to the Veteran or the timing of the notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

With respect to the Veteran's claim of entitlement to an initial evaluation in excess of 10 percent for lumbar osteophytosis and degenerative disc disease (DDD) associated with status-post right knee arthroscopy, the RO granted service connection in the January 2010 rating decision currently on appeal.  The RO evaluated the Veteran's lumbar spine disability and a noncompensable evaluation was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242 for degenerative arthritis of the spine, effective December 23, 2008.  Following the submission of additional evidence, the RO recharacterized the service-connected lumbar spine disability as lumbar osteophytosis and DDD, associated with status-post right knee arthroscopy, and increased the initial disability rating to 10 percent, effective December 23, 2008.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed. 

The Veteran's claims were previously before the Board in April 2008 and remanded at that time to afford him the opportunity to testify before the Board on his own behalf.  The Veteran initially requested a hearing, but later withdrew his request.  See 38 C.F.R. § 20.704(d) (2011).  Accordingly, the Board finds substantial compliance with the April 2008 remand order.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was also afforded VA examinations in connection with the current claims.  These examinations evaluated the Veteran's right knee and lumbar spine disabilities in conjunction with his prior history and described these disabilities in sufficient detail so the Board's evaluation of them was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also, Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  As such, VA has complied, to the extent required, with the duty-to- assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).

Preliminarily, the Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  In this regard, the clinical history of the Veteran's right knee and lumbar spine disabilities has been reviewed. 

I.  Right Knee

The Veteran contends that his service-connected right knee disability is worse and warrants a higher disability rating.  The RO granted service connection for a partial right knee meniscectomy in June 1987 and evaluated this disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5259 for removal of semilunar cartilage that is symptomatic, effective October 18, 1980.  In June 1999, the RO awarded a separate 10 percent evaluation for right knee degenerative joint disease (DJD) under 38 C.F.R. § 4.71a, Diagnostic Code 5010 for traumatic arthritis, effective April 7, 1998.  In the May 2002 rating decision on appeal, the RO increased the Veteran's partial right knee meniscectomy residuals to 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5258 for dislocated semilunar cartilage, effective July 30, 2001.  The RO continued the 10 percent disability rating for right knee DJD under Diagnostic Code 5010.  The Veteran was notified of this decision, provided his appellate rights, and perfected this appeal.

The Veteran presented to a VA medical facility in January 2002 with subjective complaints of right knee pain after lifting a heavy trashcan at work.  A physical examination of the right knee showed mild to moderate anterior tenderness and a mild increase in temperature.  No evidence of edema, significant swelling, or effusion was found.  The Veteran's range of motion was "good."  The impression was right knee DJD with sprain.  The Veteran was instructed to minimize walking, standing, or lifting.

The Veteran returned to a VA medical facility in May 2002 with subjective complaints of worsening right knee pain.  It was noted that the Veteran had been off of work since earlier that month.  Range of motion testing showed flexion limited to 90 degrees.  The impression was chronic right knee pain with recent exacerbation.  The examiner advised the Veteran to avoid manual work that involved his lower extremities, such as pushing, pulling, and twisting.

The Veteran was afforded a VA examination in May 2002.  He reported significantly worsening pain and stiffness in the right knee.  The Veteran denied being able to perform strenuous activity or play sports.  It was noted, however, that he was able to perform his job duties, with pain, as a janitor.  A physical examination revealed the Veteran walked with a significant limp.  He stated he was able to walk approximately four blocks before having to rest.  The examiner found evidence of localized pain in the anterior aspect of the right knee.  Pain was also elicited on the McMurray, Lachman, Anterior Drawer, and varus/valgus tests.  The examiner described the Veteran's knee as "stable."  Range of motion was limited to five degrees on extension and to 100 degrees on flexion, with pain on both at the extremes.  The examiner also noted evidence of severe crepitus and obvious palpable osteophytes about the patella in multiple locations.  The Veteran had significant pain and incoordination related to his decreased range of motion as well as pain from traumatic osteoarthritis.  X-rays of the right knee were interpreted to show changes consistent with anterior cruciate ligament reconstruction, joint space narrowing, and significant osteophyte formation in the patella.  The impression was right knee, status-post anterior cruciate ligament reconstruction, with posttraumatic osteoarthritis, shown both clinically and radiographically. 

Also associated with the claims file is a statement dated in July 2002, from a VA clinical pharmacist, who indicated that the Veteran had a "significant knee problem" which required him to be off of work.

In a January 2003 VA orthopedic consultation note, the Veteran reported pain and popping with walking.  He denied locking.  A physical examination showed mild effusion, tenderness to palpation, and positive Lachman, McMurray, and Anterior Drawer tests.  The impression was right knee medial meniscal tear, status-post anterior cruciate ligament repair, with laxity.  The Veteran subsequently underwent a right knee arthroscopy in April 2003.  The results of this procedure were interpreted to show a right knee medial meniscal tear of the posterior horn and chondromalacia throughout the knee.  

A follow-up VA orthopedic clinic note dated in June 2003 found the Veteran's right knee was stable in a brace.  In a July 2003 VA note, extension was limited to five degrees and flexion was limited to 120 degrees.  No evidence of joint line tenderness was found, but the examiner observed significant wasting of the quadriceps.  A physical therapy note dated that same month found evidence of antalgic gait.  Range of motion was limited to 11 degrees on extension and to 95 degrees on flexion.

In the Veteran's substantive appeal dated in February 2003, he indicated that he was no longer able to perform his work duties.  He expressed interest in getting a desk job and/or returning to school.  

The Veteran underwent an examination in October 2005.  The Veteran limped, but used no assistive device.  A physical examination revealed evidence of recurrent subluxation with crepitus and locking pain.  No evidence of effusion or ankylosis was found.  The Drawer and McMurray tests were described as "slightly" abnormal.  Range of motion in the right knee was to 70 degrees on flexion and to zero degrees on extension.  Repetitive use resulted in flexion to 60 degrees and a limitation of extension to 15 degrees with pain, fatigue, weakness, lack of endurance, and incoordination.  The examiner acknowledged that pain had a "major impact" on the Veteran's ability to function, but such additional limitation could not be determined without resort to speculation.  According to the examiner, the Veteran had difficulty walking, standing for prolonged periods, and climbing stairs.  He was unable to jump, run, kneel, or squat.  A neurological examination was unremarkable.  The impression was DJD of the right knee and status-post right knee arthroscopy for a medial meniscus tear.  

The Veteran sought additional care at a VA orthopedic clinic in May 2006.  He described his pain as a "five" on a scale of one to ten, and reported the ability to walk one block.  He also reported occasional locking and giving way.  Range of motion testing was to zero degrees on extension and to 110 degrees on flexion.  The examiner observed mild tenderness with patellar compression and indicated that the McMurray test was positive.  The Lachman and Drawer tests were negative and the Veteran's knee was stable to varus/valgus testing.  No swelling was found.  A magnetic resonance imaging scan of the right knee was interpreted to show grade four chondromalacia with medial meniscal tear, and a small parameniscal cyst, status-post lateral collateral ligament and anterior cruciate ligament repair.  

A follow-up VA physical therapy note dated in May 2006 found extension limited to 10 degrees and flexion limited to 85 degrees.  The Veteran had an antalgic gait with good balance.  He used a right knee brace.  The therapist noted normal sensation, bilaterally, except for subjective complaints of tingling about the right knee.   

VA administered another examination in February 2007.  The Veteran reported subjective complaints of pain and intermittent instability with associated popping and locking.  The Veteran wore a knee brace "at all times."  The brace helped with stability.  The Veteran stated he was able to walk approximately one-quarter mile.  He used a cane and missed work on a repeated basis.  It was also noted that the Veteran currently worked as a janitor doing light duty activities.  The Veteran denied any incapacitating episodes.  A physical examination revealed well-healed scars, diffuse tenderness to palpation, and a bony prominence overlying the inferior aspect of the patella.  Range of motion was limited by pain to five degrees on extension and to 90 degrees on flexion.  The Veteran also reported stiffness and pain at the extreme range of motion.  No evidence of significant effusion or laxity was found.  Strength was 5/5 and x-rays were interpreted to show severe DJD in the right knee.

Private treatment records from B.W., M.D., dated in August 2007 showed the Veteran with subjective complaints of giving way and locking symptoms.  Range of motion testing was to zero degrees on extension and to 130 degrees on flexion.  Dr. W. also found evidence of mild effusion and crepitus.  The Lachman, patellar apprehension, and McMurray tests were positive, but no evidence of instability was found.  X-rays were interpreted to show mild "os" changes, while a magnetic resonance imaging scan showed a right knee posterior horn meniscal tear and a probable anterior cruciate ligament tear. 

In July 2008, the Veteran's right knee disability was manifested by subjective complaints of a constant, dull ache with occasional sharp pain going up and down the leg.  The Veteran also reported occasional stiffness, popping, and catching.  Locking occurred on rare occasions.  He denied significant instability problems and reported pain related to climbing stairs and getting out of chairs.  A physical examination revealed an antalgic gait, tenderness to palpation, and a positive Lachman test.  The Anterior Drawer test and varus/valgus test was negative.  No evidence of swelling was found.  The Veteran had full range of motion with pain.  The examiner also noted evidence of patellofemoral pain with pressure on the patella during range of motion testing.  A magnetic resonance imaging scan taken in March 2008 was interpreted to show a degenerative tear in the medial meniscus.  No evidence of bone edema was found.  The impression was right knee anterior cruciate ligament tear with medial meniscal tears.  Given his age, the Veteran was not a candidate for a knee replacement at that time.
  
VA administered another examination in September 2008.  It was noted that the Veteran wore a hinged knee brace and worked in a linen room.  He was on light duty for the past eight years, but denied any acute episodes requiring an "off work" order from a doctor.  A physical examination showed range of motion on extension to zero degrees and flexion to 120 degrees, with pain beginning in the last 40 degrees.  The Veteran's range of motion was not additionally limited by fatigability, incoordination, weakness, lack of endurance, repetitive motion, or flare-ups.  The Veteran's right knee was tender to palpation, but stable on varus/valgus testing.  The Lachman test was positive and the Veteran had pain with attempted shallow knee bends.  The impression was mild to moderate right knee DJD, status-post acromion reconstruction with clinical findings consistent with insufficiency of anterior cruciate ligament reconstruction.  

Also associated with the claims file is a statement from C.Y., M.D., dated in July 2009.  According to Dr. Y., the Veteran had osteoarthritis of both knees, right greater than left, as well as multiple surgeries on the right knee, including anterior cruciate ligament reconstruction and arthroscopies.  Dr. Y. also stated that the Veteran may require injection therapy, and possibly, a total knee replacement in the future.

At a VA examination in November 2009, the Veteran reported subjective complaints of pain, popping, and instability in the knee.  He used a combined instability brace, and occasionally, a cane or wheelchair.  The Veteran also reported pain with performance of everyday activities; he indicated that he was unable to mow the lawn, play sports, or do household chores.  The Veteran denied incapacitating episodes or a history of specific flare-ups.  A physical examination showed healed scars on the anterior knee and tenderness to palpation, as well as atrophy in the right quadriceps muscle.  Range of motion testing showed extension to zero degrees and flexion to 140 degrees with pain at the end range of motion.  The Veteran's range of motion was not additionally limited by pain, weakness, incoordination, fatigability, or lack of endurance on repetitive motion.  The Lachman and Anterior Drawer tests were positive, while the Posterior Drawer test was negative.  The Veteran's knee was stable to varus/valgus stress.  X-rays of the right knee were interpreted to show mild to moderate DJD, while a magnetic resonance imaging scan reflected insufficiency of the right knee anterior cruciate ligament.  The impression was degenerative arthritis of the knee, with anterior instability.

The Veteran was also afforded a VA physical therapy consultation in January 2010.  He reported independence in the performance of activities of daily living and worked full-time in a light duty position.  The Veteran enjoyed playing wheelchair basketball, but experienced radiating pain in his low back and right leg one to three times per week.  The examiner noted that the Veteran's primary means of mobility was a wheelchair.  The Veteran was able to stand and walk five feet without assistance.  The Veteran reported pain in the right knee with any rotation or twisting.  

Associated with the claims file is a statement from the Veteran's treating VA physician dated in February 2010.  According to the physician, it was "preferable" for the Veteran to work at a desk job which did not require excessive pushing, pulling, lifting, kneeling, or excessive walking.

In May 2010, the Veteran underwent a second round of Hyalgan injections into the knee.  The treating physician recommended that the Veteran remain in a sedentary job position permanently to minimize exacerbation of his knee disability.  

A statement from the Veteran's employer dated May 2010 indicated that the Veteran was no longer physically capable of meeting the requirements for the performance of his job duties as a housekeeper.  It was also noted that the employer was no longer able to accommodate the Veteran's physician's requests for restricted duties.  The Veteran was encouraged to use his accrued leave or leave without pay under the Family Medical Leave Act.  The Veteran was further advised to communicate any changes in his medical status and to initiate an application for disability retirement if he was unable to fulfill the duties of his position.

In April 2011, the Veteran underwent a VA physical medicine and rehabilitation consultation.  It was noted that the Veteran had used a wheelchair since 2007.  The Veteran stated that he was able to walk one-half block with a cane; otherwise, he used the wheelchair for ambulation.  A physical examination showed crepitus and severe guarding in the right knee.  Sensation was intact and no neurological abnormalities were found.  The impression was end-stage, right knee osteoarthritis.  According to the examiner, the Veteran ambulated well and did not meet the criteria for a manual wheelchair.

In a May 2011 VA orthopedic consultation, the Veteran reported "constant" pain in his right knee, with symptoms of catching.  A physical examination showed evidence of effusion, pain on palpation, and pain on performance of the McMurray test.  No evidence of laxity was found and the Lachman and Pivot tests were negative.  Range of motion testing was to zero degrees on extension and to 15 degrees on flexion.  X-rays of the right knee showed moderate to severe osteoarthritis, with loose bodies.  

The Veteran was afforded a VA examination in May 2011.  It was noted that the Veteran worked in the past as a housekeeper until May 2010 when he was "released for disability retirement."  In his last year working as a housekeeper, the Veteran estimated that he missed 30 days of work due to knee pain.  The Veteran subsequently obtained a sedentary job as a claims processor in January 2011.  He had not missed any work due to knee pain since that time.  The Veteran reported right knee pain of four or five on a scale of one to ten, when on his feet for more than 25 minutes.  These flare-ups lasted a "few" hours and resulted in stiffness and locking, but no instability.  The Veteran obtained relief from his symptoms with Tramadol.  Examination of the right knee revealed palpable crepitus, slight lateral laxity, pain on performance of the McMurray test, tenderness, and palpable osteophytosis along the right patellar border.  No evidence of effusion was found.  Range of motion of the right knee on extension was limited by five degrees.  Flexion was limited to 110 degrees.  Repetitive use resulted in painful, palpable crepitus, as well as an additional loss of five degrees on flexion.  X-rays of the right knee revealed multicompartmental DJD.  The impression was right knee tricompartmental DJD with multiple surgeries, including anterior cruciate ligament, medial collateral ligament, and meniscectomy, with residual meniscus tears and signs of lateral instability.

A.  DJD, Associated With Status-Post Right Knee Arthroscopy

In June 1999, the RO awarded a separate 10 percent evaluation for right knee DJD under 38 C.F.R. § 4.71a, Diagnostic Code 5010 for traumatic arthritis, effective April 7, 1998.  Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2011).  Limitation of motion of the knee is evaluated as noncompensable if there is more than 45 degrees flexion and less than 10 degrees extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 10 percent evaluation is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 20 percent evaluation is for application when extension is limited to 15 degrees or when flexion is limited to 45 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  Id.  Moreover, separate ratings for knee extension and flexion can be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

VA and private treatment records show that the range of motion of the right knee on flexion was predominantly between 70 and 140 degrees, taking into account the point at which pain begins.  The Veteran's right knee flexion was limited to 15 degrees on one instance in May 2011.  However, this random finding is not indicative of the Veteran's right knee disability picture due to limitation of flexion.  The Veteran's right knee range of motion on flexion at another May 2011 VA examination approximately two weeks later was 110 degrees.  In light of the foregoing, and because the predominant range of motion on flexion during the appeal period was between 70 and 140 degrees, a singular instance showing flexion limited to 15 degrees is insufficient to warrant an evaluation in excess of 10 percent.  Accordingly, based on limitation of flexion, a noncompensable evaluation is warranted under Diagnostic Code 5260.  38 C.F.R. § 4.71a.

Similarly, VA and private treatment records show that the range of motion of the right knee on extension was predominantly between zero and 11 degrees, taking into account the point at which pain begins.  The Veteran's right knee extension was limited to 15 degrees on one instance in October 2005.  However, this random finding is not indicative of the Veteran's right knee disability picture due to limitation of extension.  The Veteran's right knee range of motion on extension prior and subsequent to the October 2005 VA examination was predominantly between zero and 11 degrees.  A singular instance showing extension limited to 15 degrees is insufficient to warrant an evaluation in excess of 10 percent.  Accordingly, based on limitation of extension, a noncompensable evaluation is warranted under Diagnostic Code 5261.  38 C.F.R. § 4.71a.

Painful limitation of motion of the right knee has been shown.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  As limitation of motion, both flexion and extension, of the right knee due to pain has been shown, but is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for the right knee under Diagnostic Code 5003.  As such, awarding an additional evaluation based on limitation of function due to pain, would constitute pyramiding.  38 C.F.R. § 4.14 (2011); but see, e.g., 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

B.  Residuals of Partial Right Knee Meniscectomy

A separate evaluation for residuals of status-post right knee arthroscopy is also in effect, and has been assigned a 20 percent evaluation under Diagnostic Code 5258.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A 20 percent rating is assigned for semilunar dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint.  Id.  A 20 percent evaluation is the highest schedular rating available under this particular diagnostic code.  Id. 

Nevertheless, the Board has considered the potential application of the various provisions of the Rating Schedule.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability, while a 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 30 percent evaluation, the highest available schedular rating under this code provision, is assigned for severe recurrent subluxation or lateral instability.  Id.; see also 38 C.F.R. § 4.6 (2011).  

In this case, there is conflicting evidence of record regarding the extent to which the Veteran's right knee disability is manifested by subluxation or instability.  VA and private examiners in May 2002, June 2005, May 2006, February and August 2007, September 2008, November 2009, and May 2011 described the Veteran's right knee as stable or found no evidence of laxity.  In contrast, VA treatment and examination reports dated January 2003, October 2005, November 2009, and May 2011 found laxity and instability of the right knee.  However, the Veteran routinely reported symptoms of instability and feelings of giving way during the appeal period.  The Veteran is competent to make such statements regarding his symptoms and the frequency thereof and the Board finds these statements to credible in light of the evidence of record.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  According, the Board finds that the evidence is in equipoise, and therefore, entitlement to a separate evaluation for laxity and instability of the right knee, is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The objective evidence of record describes the right knee laxity as "slight."  Accordingly, the Veteran is entitled to a separate 10 percent evaluation under Diagnostic Code 5257, but no more.  The Veteran does not allege, nor does the record reflect that his subluxation or lateral instability is either moderate or severe.  To the extent that the Veteran's statements could be construed otherwise, the Board finds that the objective medical evidence is more probative than the Veteran's statements as to the severity of the instability and laxity found, as the medical examiners administered testing that demonstrated instability and laxity and the severity thereof.

The Board has also considered the applicability of other diagnostic code provisions contained in 38 C.F.R. § 4.71a.  For instance, there is no evidence of right knee ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).  Impairments of the tibia and fibula and genu recurvatum have not been shown.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263 (2011).  The symptomatic residuals following the removal of semilunar dislocated cartilage are assigned a maximum of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  However, removal of the semilunar cartilage is not shown in this case.  

A maximum 10 percent disability rating is warranted under Diagnostic Code 5259, which contemplates symptomatic residuals following the removal of a dislocated semilunar cartilage.  The Veteran's subjective complaints and objective manifestations following the removal of the semilunar cartilage are not disputed in this case.  However, the assignment of a 10 percent schedular rating for arthritis with painful motion, the 10 percent schedular rating for instability and laxity, and the 20 percent for semilunar dislocated cartilage with frequent episodes of locking, pain, and effusion into the right knee contemplates the Veteran's symptomatology demonstrated during the claim period.  An attempt to assign a separate 10 percent evaluation under Diagnostic Code 5259 would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2011). 

C.  Other Considerations

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also, Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Veteran's right knee disability picture is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected right knee disabilities are evaluated as orthopedic disabilities, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5257, 5258.  

Throughout the period on appeal, the Veteran's right knee disabilities were manifested by arthritis, decreased range of motion on flexion and extension due to pain, and slight instability and laxity.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected right knee disabilities, diagnosed as status-post right knee arthroscopy residuals; DJD, associated with status-post right knee arthroscopy; and instability, associated with status-post right knee arthroscopy are congruent with the disability picture represented by the currently assigned disability ratings.  Ratings in excess of those which are currently assigned are provided for certain manifestations of knee disabilities, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 20 percent schedular disability rating for status-post right knee arthroscopy; a 10 percent schedular disability rating for DJD, associated with status-post right knee arthroscopy; and a 10 percent schedular disability rating for right knee instability more than reasonably describes the Veteran's service-connected right knee disability level and symptomatology and, therefore, a schedular evaluations are adequate and no referral for an extraschedular rating is required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5257, 5258; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  38 C.F.R. § 3.155(a) (2011); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran worked during the appeal period as a housekeeper.  His treating physicians recommended performance of restricted or light duties and the Veteran's employer was able to accommodate this request until May 2010.  At that time, the Veteran was found to be unable to meet the physical requirements of his job.  The Veteran was subsequently able to secure employment as claims processor in January 2011.  Therefore, the issue of TDIU is not presently before the Board.

While there have been day-to-day fluctuations in the manifestations of the Veteran's right knee disabilities, there is no distinct period of time at which time greater or lesser evaluations is warranted and therefore, there is no basis for staged ratings in this case.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007); cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations).  

In summary, evaluations in excess of 20 percent for status-post right knee arthroscopy residuals, and in excess of 10 percent schedular rating for DJD, associated with status-post right knee arthroscopy, are not warranted.  However, a separate 10 percent evaluation is warranted for slight instability.  The Board has considered the benefit-of-the-doubt doctrine in reaching these conclusions, but the preponderance of the evidence was against assigning ratings in excess of those assigned for the Veteran's service-connected right knee disorder.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

II.  Lumbar Spine 

The Veteran contends that his service-connected lumbar spine is worse and warrants a higher disability rating.  Service connection for minimal dextroscoliosis and minimal DJD of the lumbosacral spine, with osteophytic spurring at L1-2 and L5-S1 was granted in January 2010, and assigned a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine, effective December 23, 2008.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Following the submission of additional evidence, the RO recharacterized the Veteran's service-connected lumbar spine disability as lumbar osteophytosis and DDD associated with status-post right knee arthroscopy, and increased the disability rating to 10 percent under Diagnostic Codes 5242-5243, effective December 23, 2008.  The hyphenated code is intended to show that the Veteran's lumbar spine disability was manifested by symptoms of degenerative arthritis of the spine and intervertebral disc disease.  38 C.F.R. § 4.27; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5243.

It was noted in an October 2007 VA physical medicine and rehabilitation consultation note that the Veteran worked in a sedentary job folding linens and answering the telephone.  He participated in a wheelchair basketball league and requested an "everyday chair" for going long distances.  The examiner described the Veteran's use of a manual wheelchair as "very reasonable," but stated that an ultra-lightweight wheelchair such as the one the Veteran requested was not indicated for an occasional wheelchair user.

In a May 2009 VA examination, the Veteran reported that his "back is fine."  Further evaluation of the Veteran's back disability was deferred at the Veteran's request.  

In an October 2009 physical medicine and rehabilitation consultation note, the Veteran reported subjective complaints of intermittent low back pain for nine years.  The Veteran described his pain as an "eight" on a scale of one to ten.  He stated that his symptoms were exacerbated by physical activity, including bending forward, walking long distances, and lifting objects.  He denied radiating pain or weakness to the lower extremities.  The Veteran obtained some relief by taking Vicodin and Ibuprofen.  A physical examination showed mild tenderness over the L3-5 spine and paraspinal areas.  No evidence of deformity was found.  Straight leg raising was negative and a neurological evaluation was unremarkable.  Sensation and reflexes were normal.  Range of motion testing was to 80 degrees on forward flexion, 15 degrees on extension, and 45 degrees on lateral flexion, bilaterally.  The impression was chronic low back pain, likely myofacial pain.

The Veteran was also afforded a VA physical therapy consultation in January 2010.  He reported independence in the performance of activities of daily living and worked full-time in a light duty position.  The Veteran enjoyed playing wheelchair basketball, but experienced radiating pain in his low back and right leg one to three times per week.  X-rays of the lumbar spine were interpreted to show minimal DJD, with osteophytic spurring at L1-2 and L5-S1.  A physical examination of the lumbar spine revealed tenderness with pressure over the L4-5 area and spreading, laterally.  The examiner noted that the Veteran's primary means of mobility was a wheelchair.  The Veteran was able to stand and walk five feet without assistance.  Forward flexion, lateral flexion, and rotation were found to be "WFL" (within full or functional limits).  Pain was elicited on extension, as well as on straight leg raising, beginning at 20 degrees on the left and 60 degrees on the right.  

Associated with the claims file is a statement from the Veteran's treating VA physician dated in February 2010.  According to the physician, it was "preferable" for the Veteran to work at a desk job which did not require excessive pushing, pulling, lifting, kneeling, or excessive walking.

A statement from the Veteran's employer dated in May 2010 indicates that the Veteran was no longer physically capable of meeting the requirements for the performance of his job duties as a housekeeper.  It was also noted that the employer was no longer able to accommodate the Veteran's physician's requests for restricted duties.  The Veteran was encouraged to use his accrued leave or leave without pay under the Family Medical Leave Act.  The Veteran was further advised to communicate any changes in his medical status and to initiate an application for disability retirement if he was unable to fulfill the duties of his position.

At a VA examination in May 2011, the Veteran described intermittent, sharp back pain, with stiffness.  The Veteran rated his pain as a four or five on a scale of one to ten.  He denied fatigability, but stated that his symptoms were worse with walking or lifting.  He also reported radiating pain to the right lower calf and ankle.  The Veteran used a cane and wheelchair.  The Veteran denied any incapacitating episodes requiring physician-ordered bed rest or numbness or weakness in the legs.  He indicated that any flare-ups lasted no more than a "few" hours.  The Veteran stated that he was able to walk one-half block in 10 to 15 minutes, stand for 10 minutes, and sit indefinitely.  He could lift 10 to 20 pounds and ascend stairs one at a time if two railings were present.  He used a shower bench and participated on a wheelchair basketball team.  The Veteran was "usually" able to dress himself and remained independent in eating, writing, driving, and dressing.

The examiner noted that Veteran had an abnormal gait on physical examination and a slightly accentuated lumbar lordosis on stance.  Tenderness was noted in the lumbar paraspinals, with no evidence of palpable scoliosis or spasm severe enough to result in abnormal spinal contour.  Straight leg raising was negative and no neurological abnormalities were noted.  Range of motion testing of the spine showed forward flexion was to 110 degrees, with pain beginning at 100 degrees; extension was to 20 degrees, with pain at the end range; left lateral flexion was to 35 degrees; right lateral flexion was to 30 degrees; left rotation was to 20 degrees, with pain at the end range; and right rotation was to 30 degrees.  Repetitive use revealed improvement in extension by 10 degrees; loss of five degrees on left lateral flexion; and loss of 10 degrees on left rotation, with pain at the end range.  X-rays of the lumbar spine showed DDD at L4-S1 and mild spondylosis.  The impression was lumbar osteophytosis with DDD, without radiculopathy.

As noted above, the Veteran's service-connected lumbar spine is currently evaluated as 10 percent disabling under Diagnostic Codes 5242-5243.  Under the General Rating Formula, a 10 percent disability rating for osteophytosis and DDD is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 percent evaluation is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is assigned where there is evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id. 

The preponderance of the evidence is against an initial evaluation in excess of 10 percent for the Veteran's service-connected lumbar spine disorder under the General Rating Formula.  As noted above, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

VA examinations dated October 2009, January 2010, and May 2011 revealed decreased range of motion in the thoracolumbar spine, as well as additional loss of range of motion following repetitive use, but forward flexion of the thoracolumbar spine was not limited to 60 degrees or less, nor was the combined range of motion limited to 120 degrees or less, even taking into account pain and residuals of repetitive use.  See DeLuca, 8 Vet. App. at 206-7.  In addition, there was no evidence showing muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Although the May 2011 VA examiner observed slightly accentuated lumbar lordosis on stance, the examiner nevertheless found no evidence of spasm severe enough in abnormal spinal contour.  Similarly, the Veteran exhibited an abnormal gait at the time of the May 2011 VA examination.  However, there is no indication of record to show that this gait abnormality was the result of muscle spasm or guarding of the spine.  Rather, the objective medical evidence of record attributed the gait abnormality to the Veteran's service-connected right knee 

disability.  Thus, an initial disability evaluation in excess of 10 percent under the General Rating Formula is not warranted.  38 C.F.R. § 4.71a.

Pursuant to Diagnostic Code 5243, intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  An evaluation of 60 percent, the maximum schedular rating, requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  An evaluation of 40 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  A 20 percent evaluation requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Id.  A 10 percent evaluation requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id.  Intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past 12 months or by using the General Rating Formula, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243; see also 38 C.F.R. § 4.25 (2011).  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS, Note (1).

There is no evidence in the Veteran's claims file to indicate that he experienced an incapacitating episode necessitating bed rest prescribed by a physician and treatment by a physician.  Instead, the Veteran has routinely denied experiencing incapacitating episodes of any kind, and at the time of the most recent May 2011 VA examination, he specifically denied having any incapacitating episodes requiring physician-ordered bed rest.  Accordingly, an initial evaluation in excess of 10 percent under the Formula for Rating IVDS is not warranted.

The Board has also considered whether separate ratings are warranted for any neurologic abnormalities, to include bowel or bladder impairments, associated with the Veteran's service-connected back disability.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Veteran reported radiating pain to the lower extremities in January 2010 and May 2011.  The Veteran is competent to make such statements, and the Board finds these statements credible.  However, neurological examinations conducted during the appeal period were either normal or unremarkable.  The Board finds these neurological examinations to be more probative than the Veteran's statements on the issue of the presence of a neurological abnormality associated with his service-connected lumbar spine disability.  These neurological examinations were conducted by medical professionals with specialized training and expertise and were based neurological testing.  Accordingly, a separate rating for neurologic abnormalities, to include bowel or bladder impairments, associated with the Veteran's service-connected back disability is not warranted.

Additionally, the Board finds that the Veteran's lumbar spine disability picture is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  38 C.F.R. § 3.321(b).  The Veteran's service-connected lumbar osteophytosis and DDD is evaluated as a spine disability, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's service-connected lumbar spine disability.  Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5243.  

Throughout the period on appeal, although the service-connected lumbar spine disability was manifested by additional limitation of motion following repetitive use, there is no evidence of forward flexion limited to 60 degrees or less, a combined range of motion limited to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected lumbar spine disability are congruent with the disability picture represented by the currently assigned disability rating.  Ratings in excess of that which is currently assigned are provided for certain 

manifestations of spine disabilities, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent schedular disability rating for lumbar osteophytosis and DDD more than reasonably describes the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral for an extraschedular rating is required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Similarly, there is no evidence of record to show that the Veteran is unable to obtain or maintain substantially gainful employment as a consequence of his service-connected lumbar spine disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted above, the Veteran's inability to keep his job as a housekeeper was largely attributed to the service-connected right knee disability, rather than the service-connected lumbar spine disability.  In any event, the Veteran was able to secure employment as claims processor in January 2011.  To date the Veteran remains employed in this position.  Therefore, the issue of TDIU is not presently before the Board.

While there have been day-to-day fluctuations in the manifestations of the Veteran's lumbar spine disability, there is no distinct period of time at which time a greater or lesser evaluation is warranted and therefore, there is no basis for staged ratings in this case.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); cf. 38 C.F.R. § 3.344.  

In summary, an initial evaluation in excess of 10 percent for lumbar osteophytosis and DDD associated with status-post right knee arthroscopy is not warranted.  The Board has considered the benefit-of-the-doubt doctrine in reaching this conclusion, however, the preponderance of the evidence does not show that the criteria for a rating in excess of 10 percent were met for the Veteran's service-connected lumbar osteophytosis and DDD.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


	(CONTINUED ON NEXT PAGE)

ORDER

An evaluation in excess of 20 percent for status-post right knee arthroscopy is denied.

An evaluation in excess of 10 percent for DJD of the right knee, associated with status-post right knee arthroscopy, is denied.

A separate 10 percent evaluation for slight instability of the right knee, associated with status-post right knee arthroscopy, is granted, subject to the law and regulations governing the payment of monetary benefits.

An initial evaluation in excess of 10 percent for lumbar osteophytosis and DDD, associated with status-post right knee arthroscopy, is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


